DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/837,439, Attachment Device For Personal Electronic Device, filed on April 1, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,894,192 to Cox.
Regarding claims 1, 7, and 13, Cox ‘192 discloses an attachment (100 – Fig. 1) for a personal electronic device, the attachment device comprising: a pair of cooperative plates (103, 126, 102, 128), the cooperative plates configured for a removable coupling to each plate of the pair of cooperative plates, the pair of cooperative plates comprising: an outer plate (103, 126), the outer plate having a first side with an adhesive (104), a second side opposite the first side, and a first magnet (126) directionally orientated towards the second side opposite the first side, the first magnet having a first polarity (magnet); and an inner plate (102, 128, 123) having first 
Regarding claims 2, 8, and 14, Cox ‘192 discloses wherein the outer plate side includes a raised edge (sides), the raised edge extending a perimeter of the second side defining an area (open space).
	Regarding claims 3, 9, and 15, Cox ‘192 discloses wherein the inner plate is sized for receipt within the area of the outer plate.
	Regarding claims 4, 10, and 16, Cox ‘192 discloses wherein the inner plate second side includes a texture exterior surface (rubber).
	Regarding claims 5, 11, and 17, Cox ‘192 discloses wherein the textured exterior surface comprises rubber like material (col. 3, lns 55-65).
	Regarding claims 6, 12, and 18, Cox ‘192 discloses wherein the adhesive is a reusable adhesive (any adhesive materials – col. 9, ln 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent No. 11,162,633 to Sullivan – Magnetic Mount for Electronic Device
	US Patent No. 10,237,384 to Holder – Magnet Mount for Mobile Devices

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        November 19, 2021